Citation Nr: 0512203	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for fracture 
residuals of the left index finger.  

2.  Entitlement to service connection for a ganglion cyst of 
the left wrist.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record before Board.


FINDINGS OF FACT

1.  Neither ankylosis nor limitation of flexion to more than 
one inch between the fingertip and the proximal transverse 
crease of the palm or extension to more than 30 degrees is 
demonstrated as residuals of a fracture of the left index 
finger.  

2.  The ganglion cyst of the left wrist did not have onset 
during service and is not otherwise the result of a disease 
or injury in service and the ganglion cyst is not causally 
related to service-connected fracture residuals of the left 
index finger. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the fracture 
residuals of the left index finger are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5225, 5229 (2004).

2.  The ganglion cyst of the left wrist was not incurred in 
or aggravated by service and it is not proximately due to or 
the result of service-connected fracture residuals of the 
left index finger.  38 U.S.C.A. §§1110, 5107(b); 38 C.F.R. §§ 
3.303(a), 3.310(a) (2004).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In February and May 2002, the veteran filed a claim for 
increase and a claim for service connection, respectively.  
In a May 2002 letter, the RO provided pre-adjudication, VCAA 
notice on the claim for service connection.  The notice 
included the type of evidence needed to substantiate the 
claim for service connection, namely, evidence of an injury 
or disease during service, current disability, and a 
relationship between the current disability and the in-
service injury or disease.  The veteran was informed that VA 
would obtain service records, VA records and records of other 
Federal agencies, and that VA with his authorization would 
obtain records not held by a Federal agency or he could 
submit the records.  He was given 30 days to respond.  In the 
statement of the case, dated in April 2003, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim. 

In November 2003, the RO provided VCAA notice on the claim 
for increase.  The notice included the type of evidence 
needed to substantiate the claim, namely, evidence of an 
increase in severity.  The veteran was informed that VA would 
obtain VA records and records of other Federal agencies, and 
that VA with his authorization would obtain records not held 
by a Federal agency.  He was given one year to submit the 
information or evidence.  In the supplemental statement of 
the case, dated in January 2004, the RO considered the 
additional evidence submitted since the issuance of the 
statement of the case.  

In May 2004, the veteran stated that he had no additional 
evidence to submit. 

When issued, the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claims and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for notice of 38 C.F.R. § 3.159 and the VCAA notice on the 
claim for increase, which followed the initial adjudication, 
the timing of the notices did not prejudice the case because 
after the notices the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional evidence, and he did 
submit additional argument and he addressed the issues at a 
hearing before the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issues and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that while playing football 
the veteran fractured his left index finger at the base of 
the proximal phalanx.  The service medical records contain no 
documentation by complaint or finding of a ganglion cyst.  

After service, in a May 1993 rating decision, the RO granted 
service connection for fracture residuals of the left index 
finger and assigned a noncompensable rating.  There was no 
further adjudicative action until the veteran filed his 
current claim for increase in 2002. 

VA records, dated in 1993, document a ganglion cyst of the 
left wrist and X-ray findings of arthritic changes in both 
hands, mostly in the carpal articulations and in the 
interphalangeal joints.  In 1994, the veteran complained of 
left wrist pain of several years' duration and of a ganglion 
cyst.  In 1995, the veteran stated that VA was to remove the 
cyst, but he did not have it done because of a scheduling 
error.  In 1998, he complained of left wrist pain and a left 
wrist deformity was noted.  In 1999, he complained of left 
wrist pain that was exacerbated by cold weather and extension 
of the wrist.  In 2001, he complained of left wrist pain and 
limitation of motion.  X-rays revealed degenerative joint 
disease in the radioscaphoid and the scapholunate joints and 
cysts in the scaphoid.  In 2002, he complained of hand pain.  
On VA examination in June 2002, the pertinent finding was a 
5-degree flexion contracture of the left index finger at the 
site of the fracture.  Ankylosis was not found.  There was 
passive motion with full extension without pain.  

Regarding the cyst, the examiner commented that he was 
unaware of any medical opinion that a prior fracture of a 
finger distal to a wrist ganglion cyst would be related in 
any way to the cause of the cyst.  The pertinent impression 
was post-fracture of the left finger with flexion contracture 
of 5 degrees overcome by passive extension without pain.  As 
for the cyst, the examiner expressed the opinion that the 
ganglion cyst of the left wrist was not related in any way to 
the prior fracture of the left finger. 

On VA examination in January 2004, the veteran complained of 
periodic numbness of the left thumb, index and middle 
fingers.  The pertinent findings were full range of motion 
and good alignment with no apparent deformity of the left 
index finger.  The diagnostic impression was remote fracture 
of the index finger, which apparently healed without any 
problems.  

With regard to the ganglion cyst, the examiner expressed the 
opinion that the left wrist problem, including the ganglion 
cyst, was not secondary to the index finger injury.

In February 2005, the veteran testified that he experienced 
pain in his finger daily and numbness.  He testified that a 
VA doctor told him the cyst was due to the fractured finger. 

1. Increase Rating

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the left index finger under Diagnostic Code 
(DC) 5225. 
During the pendency of the appeal, VA amended the criteria 
for rating impairment of a single finger, effective August 
26, 2002. 

Prior to August 26, 2002, under DC 5225, the maximum 
schedular rating for unfavorable or favorable ankylosis of 
the index finger was 10 percent.  

As of August 26, 2002, under the current DC 5225, the maximum 
schedular rating for unfavorable or favorable ankylosis of 
the index finger is still 10 percent.  However, the current 
DC includes a Note, providing that the adjudicator must 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Where amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  38 U.S.C.A. § 
5110(g) (West 2002).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
and current criteria. 

As noted above, under either the old or current criteria, the 
factual basis for a 10 percent rating is ankylosis of the 
index finger.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran had 
range of motion of the index finger on both VA examinations 
in 2002 and 2004.  In the 2002 examination, the examiner did 
not find ankylosis and in the 2004 examination, the examiner 
found full range of motion.  In the absence of ankylosis, the 
criteria for a compensable rating under either the old or 
current DC 5225 have not been met. 

The Board has also considered the disability under the 
current DC 5229, pertaining to limitation of motion.  The 
criteria for a 10 percent rating are either a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible, or extension limited by more than 30 
degrees.  As neither the requisite limitation of flexion or 
extension is shown, a compensable rating under DC 5229 is not 
warranted. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for increase.  38 U.S.C.A. § 5107(b). 

2. Service Connection 

Service connection is warranted where the evidence of record 
establishes that an injury or disease resulting in disability 
was incurred or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where a disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  

The service medical records do not contain a complaint or 
finding of a ganglion cyst.  After service, a ganglion cyst 
was first documented in 1993, more than twenty years after 
service.  Without evidence that the ganglion cyst had onset 
in service or is otherwise related to service, service 
connection on a direct basis is not warranted. 

As for secondary service connection, the veteran was examined 
by VA in 2002 and 2004 for the express purpose of 
ascertaining whether the ganglion cyst was related to 
fracture of the index finger.  The examiners, after a review 
of the record, expressed the opinions that the ganglion cyst 
of the left wrist was not related to the fracture residuals 
of the index finger.  These opinions stand uncontradicted by 
any other medical evidence in record.  As for the veteran's 
testimony that a VA doctor told him that the ganglion cyst 
was related to the service-connected fracture, what a 
physician said and the veteran's account of what the 
physician said is too attenuated and inherently unreliable to 
constitute medical evidence.

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a ganglion cyst 
of the left wrist.  



ORDER

A compensable rating for fracture residuals of the left index 
finger is denied. 

Service connection for ganglion cyst of the left wrist is 
denied.  



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


